Exhibit 10.8

 

EXECUTION VERSION

 

HELIX ACQUISITION CORP.

c/o Cormorant Asset Management, LP

200 Clarendon Street, 52nd Floor

Boston, MA 02116

 

October 19, 2020

 

Helix Holdings LLC

c/o Cormorant Asset Management, LP

200 Clarendon Street, 52nd Floor

Boston, MA 02116

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between Helix Acquisition Corp.
(the “Company”) and Helix Holdings LLC (the “Sponsor”), dated as of the date
hereof, will confirm our agreement that, commencing on the date the securities
of the Company are first listed on the Nasdaq Capital Market (the “Listing
Date”), pursuant to a Registration Statement on Form S-1 and prospectus filed
with the U.S. Securities and Exchange Commission (the “Registration Statement”)
and continuing until the earlier of the consummation by the Company of an
initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

1. The Sponsor shall make available, or cause to be made available, to the
Company, at c/o Cormorant Asset Management, LP, 200 Clarendon Street, 52nd
Floor, Boston, Massachusetts 02116 (or any successor location), office space,
utilities and secretarial and administrative services as may be reasonably
required by the Company. In exchange therefor, the Company shall pay the Sponsor
$10,000 per month on the Listing Date and continuing monthly thereafter until
the Termination Date; and

 

2. The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
Agreement (each, a “Claim”) in or to, and any and all right to seek payment of
any amounts due to it out of, the trust account established for the benefit of
the public shareholders of the Company and into which substantially all of the
proceeds of the Company’s initial public offering will be deposited (the “Trust
Account”), and hereby irrevocably waives any Claim it may have in the future as
a result of, or arising out of, this Agreement, which Claim would reduce,
encumber or otherwise adversely affect the Trust Account or any monies or other
assets in the Trust Account, and further agrees not to seek recourse,
reimbursement, payment or satisfaction of any Claim against the Trust Account or
any monies or other assets in the Trust Account for any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York for agreements made and to be wholly performed within such
state, without regards to the conflicts of laws principles thereof.

 

[Signature Page Follows] 

 

 

 



 



  Very truly yours,         HELIX ACQUISITION CORP.         By: /s/ Bihua Chen  
  Name: Bihua Chen     Title:  Chief Executive Officer

 

AGREED AND ACCEPTED BY:       HELIX HOLDINGS LLC   By: /s/ Bihua Chen     Name:
Bihua Chen     Title:   Managing Member  

 

[Signature Page to Administrative Services Agreement]

 

 

 

 

 